WALLER, Chief Justice,
concurring in part and dissenting in part:
¶ 60. I agree with the majority that the trial court did not err in admitting evidence of Johnny Young’s prior sexual assault of his stepsister. I disagree, however, that Nurse Elizabeth Thomas should have been allowed to testify as to medical causation. I join Presiding Justice Dickinson’s dissent on that particular issue.
¶ 61. For these reasons, I respectfully concur in part and dissent in part.
DICKINSON, P.J., JOINS THIS OPINION IN PART.